     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 1 of 8 Page ID #:38




1
     Mark Choate, CA #206229
2    Jon Choate, CA #325952
3    lawyers@choatelawfirm.com
     Attorneys for Plaintiff
4
     CHOATE LAW FIRM LLC
5    424 N. Franklin Street
6
     Juneau, Alaska 99801
     Tel: (907) 586-4490
7    Fax: (888) 856-3894
8

9                                UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12   SARAH ANDREWS and RYAN                          Case No. 8:19-cv-01665
     ANDREWS,
13
                                                     FIRST AMENDED COMPLAINT FOR
14
                   Plaintiffs,                       DAMAGES and JURY DEMAND
     vs.
15

16   WALT DISNEY PARKS and RESORTS
     U.S., INC., and DOES 2 through 10,
17
     Inclusive,
18

19
                   Defendants.

20

21          Plaintiffs SARAH ANDREWS and RYAN ANDREWS hereby Amend their
22
     Complaint dismissing THE WALT DISNEY COMPANY and substituting WALT
23

24   DISNEY PARKS and RESORTS U.S., INC. for DOE 1in their complaint.
25
                                                  I.
26                                          INTRODUCTION
27

28


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 1 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 2 of 8 Page ID #:39




1
            1.     This is an action for premises liability due to the unsafe condition of the Space
2
     Mountain Roller Coaster. Plaintiffs had ridden the Space Mountain Roller Coaster before.
3
     However, on the date of the subject incident, just before the roller coaster ride began, the
4

5    roller coaster was diverted from the normal loading area into a dark tunnel where they were
6
     instructed to exit the ride. When SARAH ANDREWS stood up to exit the ride, she
7

8    violently struck her head into the low concrete ceiling above sustaining personal injuries
9
     as set forth more fully herein below. Plaintiffs bring their complaint for the injuries, losses
10
     and harms resulting from the negligence of the defendants, and each of them.
11

12                                             II.
13                                  JURISDICTION AND VENUE
14
            2.     This court has jurisdiction over the subject matter of this action pursuant to
15
     28 U.S.C. § 1332(a)(1) as the matter in controversy exceeds $75,000, exclusive of interest
16

17   and costs, Plaintiffs are citizens of the State of Alaska, and Defendant WALT DISNEY
18
     PARKS and RESORTS U.S., INC., is a corporation existing under the laws of the State of
19

20   California.
21
            3.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(2) as a substantial
22

23
     part of the events giving rise to this claim occurred in Anaheim, California.

24                                                 III.
25                                               PARTIES
26
            4.     Plaintiffs were and are citizens of the United States of America, residing in
27
     Alaska.
28


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 2 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 3 of 8 Page ID #:40




1
            5.     Defendant, WALT DISNEY PARKS and RESORTS U.S, INC., (hereinafter
2
     “DISNEY”) is a corporation existing under and by virtue of the laws of the State of
3
     California and at all times herein mentioned was acting by and through its officers, agents,
4

5    servants, employers and representatives, and has a principal place of business in Anaheim,
6
     California.
7

8           6.     The true names and/or capacities, whether individual, corporate, associate or
9
     otherwise of defendants 2 through 10, inclusive, are unknown to plaintiffs at this time
10
     who, therefore, sue said defendants by such fictitious names. Plaintiffs are informed and
11

12   believe and thereupon allege that each of the defendants fictitiously named herein as a
13
     Doe is legally responsible, negligently or in some other actionable manner, for the events
14

15   and happenings hereinafter referred to and that the acts and omissions of said defendants
16
     were a legal cause of the injury to the plaintiffs and the resulting injury and damages to
17

18
     plaintiffs as hereinafter alleged. The plaintiffs will amend this Complaint to assert the

19   true names and or capacities of such fictitiously named defendants when the same have
20
     been ascertained.
21

22          7.     Plaintiffs are informed and believe and thereupon allege that, at all times
23
     mentioned herein, defendants were the agents, servants, employees, successors-in-interest
24

25   and/or joint venturers of their co-defendants and were, as such, acting within the purpose,
26
     course, scope and authority of said agency, employment, successor-in-interest and/or
27
     joint venture and that each and every defendant as aforesaid was acting as a principal and
28


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 3 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 4 of 8 Page ID #:41




1
     was negligent in the selection and hiring and retention of each and every defendant as an
2
     agent, employee, successor-in-interest and/or joint venture.
3
                                                     IV.
4

5                                    FIRST CAUSE OF ACTION
6
                                            Negligence

7           8.     Plaintiffs re-allege and incorporate herein by reference each and every
8
     allegation contained in paragraphs 1-7 above.
9

10          9.     In December 2017 the ANDREWS family was vacationing at Disneyland
11
     Park in Anaheim, California.
12

13          10.    December 16, 2017 was their third day in Disneyland.
14
            11.    They especially enjoyed the Space Mountain Roller Coaster and were looking
15
     forward to riding it again and having their pictures taken as the ride ended.
16

17          12.    On or about December 16, 2017 at approximately 1:40 p.m. the ANDREWS
18
     family were starting their ride on the Space Mountain Roller Coaster.
19

20          13.    However, at the beginning of the ride, instead of the roller coaster pulling into
21
     the normal loading zone, it was diverted into a dimly lit maintenance tunnel.
22

23
            14.    An attendant announced to everyone that the ride had malfunctioned and

24   instructed everyone to exit the roller coaster.
25
            15.    As the Andrews began to exit the ride, the attendant told them to look down
26

27   to make sure they were stepping in a safe place in the dimly lit tunnel.
28


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 4 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 5 of 8 Page ID #:42




1
            16.    Unfortunately, the attendant failed to provide any instructions or warning that
2
     the ceiling in the tunnel was very low and there was a danger of striking one’s head if one
3
     stood upright to exit.
4

5           17.    When plaintiff SARAH ANDREWS stood up, she violently struck the top of
6
     her head against the low concrete ceiling.
7

8           18.    She was immediately disoriented and dazed and felt severe pain in her head
9
     and neck.
10
            19.    Thinking her disorientation and pain were temporary, she left the park with
11

12   her family and went to their hotel.
13
            20.    She later went to the emergency room and was diagnosed with a concussion.
14

15          21.    She has subsequently been diagnosed with a concussive Traumatic Brain
16
     Injury and has received extensive treatment which is ongoing.
17

18
            22.    Defendants, and each of them, had an affirmative duty not to create an

19   unreasonable risk of harm to others in the operation of their roller coaster ride. SARAH
20
     ANDREWS is a member of the class of persons to whom that duty of care was owed.
21

22          23.    In operating the Space Mountain Roller Coaster, defendant DISNEY was a
23
     “common carrier” with the duty to carry passengers, like SARAH ANDREWS, safely.
24

25   DISNEY was required to use the highest care and vigilance of a very cautious person in
26
     operating the Space Mountain Roller Coaster. This included doing all that human care,
27
     vigilance, and foresight can do under the circumstances to avoid harm to its passengers.
28


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 5 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 6 of 8 Page ID #:43




1
            24.    Defendants breached that duty of care in detouring the ride into a dimly lit
2
     maintenance tunnel without giving proper notice or assistance to passengers, like
3
     SARAH ANDREWS.
4

5           25.    As a direct and legal result of the negligence of said defendants, and each of
6
     them, plaintiff, SARAH ANDREWS, sustained injury to her health, strength and activity,
7

8    all of which injuries caused plaintiff great physical, mental emotional and nervous pain
9
     and suffering, and resulted in a traumatic brain injury and permanent impairment, all to
10
     her general damages in an amount to be shown according to proof at time of trial.
11

12          26.    As a further direct and legal result of the negligence of the defendants, and
13
     each of them, plaintiff was required to and did employ physicians, specialty care
14

15   providers and others to examine, treat and care for her injuries. She will in the future,
16
     likewise, incur further medical and incidental expenses for the care and treatment of her
17

18
     injuries, the exact amount to be proven at the time of trial.

19          27.    As a further direct and legal result of the negligence of the defendants, and
20
     each of them, SARAH ANDREWS has lost earnings and earning capacity and may
21

22   continue to lose earning capacity in the future, all in amounts presently unknown to her.
23
                                                      V.
24
                                    SECOND CAUSE OF ACTION
25                                      Loss of Consortium
26
            28.    Plaintiffs re-allege and incorporate herein by reference each and every
27

28   allegation contained in paragraphs 1- 27 above.

     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 6 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 7 of 8 Page ID #:44




1
            29.       At all times relevant to this action, plaintiffs SARAH ANDREWS and
2
     RYAN ANDREWS were and are husband and wife.
3
            30.       Defendants are liable to plaintiff RYAN ANDREWS for loss of consortium.
4

5                                                DAMAGES
6
            31.       Plaintiffs’ damages exceed $3,000,000.00, the exact amount to be proven at
7

8    time of trial.
9
                                               JURY DEMAND
10
            32.       Plaintiffs demand a trial by jury for all issues so triable in this matter.
11

12                                        PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiffs pray that the Court order the following relief:
14

15                    a.    Past and future medical and incidental expenses in an amount to be
16
                            proven at trial;
17

18                    b.    Past and future economic losses in an amount to be proven at trial;
19
                      c.    General damages in an amount to be proven at trial;
20
                      d.    Prejudgment and post-judgment interest at the maximum rate allowed
21

22                          by law;
23
                      e.    For such other and further relief as the Court deems just and equitable.
24

25

26

27

28


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 7 of 8
     Case 8:19-cv-01665-JLS-JDE Document 11 Filed 11/11/19 Page 8 of 8 Page ID #:45




1             Dated this 11th day of November, 2019 at Juneau, Alaska.
2
                                                                    CHOATE LAW FIRM LLC
3                                                                   Attorneys for Plaintiff
4
                                                                    By:_s/Mark Choate_______________
5
                                                                          Mark Choate #206229
6                                                                         lawyers@choatelawfirm.com
7
                                                                          424 N. Franklin Street
                                                                          Juneau, AK 99801
8                                                                         Tel: (907) 586-4490
9                                                                         Fax: (888) 856-3894
10
                                                                    By:_s/Jon Choate_______________
11
                                                                          Jon Choate #325952
12                                                                        lawyers@choatelawfirm.com
                                                                          424 N. Franklin Street
13
                                                                          Juneau, AK 99801
14                                                                        Tel: (907) 586-4490
15
                                                                          Fax: (888) 856-3894
16
                                                   CERTIFICATE OF SERVICE
17
     The undersigned certifies that under penalty of perjury under the laws of the State of Washington that on the below date I
18
     caused to be served the foregoing document on this 11th day of November, 2019.
19

20         Nicholas W. Davila (# 256832)                                   Attorneys for The Walt Disney Company
           Nina Hawkinson (#273292)
21         LONDON FISHER LLP
           2505 MCCABE WAY #100
22         Irvine, CA. 92614
           Tel: (949) 252-0550
23         Fax: (949) 252-0553
           ( ) Via U.S. Mail
24         ( ) Via Facsimile
           (X) Via CM/ECF
25         ( ) Email

26

27   _Janet A. MacNeill______________
28   Choate Law Firm


     FIRST AMENDED COMPLAINT
     Andrews v. Walt Disney Parks and Resorts U.S., Inc.
     Page 8 of 8
